Per Curiam:
We have carefully examined those parts of the charge of which the plaintiffs in error complain, and think that the law of the case was correctly stated by the learned judge. If, on the faith of the agreement executed by the defendants, Porter advanced the money, they could not as against him set up that the consideration was worthless or had not been received. The article was expressed to be for his security. As to the competency of Porter as a witness, whatever doubt might exist as to that, the error is cured by the uncontradicted evidence subsequently received by admission that Fulton, the cashier of the Sandy Lake Savings Bank, would testify. Fulton, beyond question, would have been a competent witness.
Judgment affirmed.